Citation Nr: 9904942	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-43 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO dated in May 
1994, which denied service connection for an acquired 
psychiatric disorder(then diagnosed as major depression), and 
a September 1994 rating decision that denied service 
connection for PTSD.  The veteran, who had active duty in the 
United States Navy from April 30, 1980 to May 22, 1981, 
timely appealed those decisions to the Board.

In September 1994, the veteran was afforded a hearing before 
a hearing officer at the RO. 


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  A presumption of service connection 
arises for certain chronic conditions, to include a psychosis 
(to include major depression), manifested to a compensable 
degree within a prescribed period post-service (one year for 
a psychosis); such presumption is rebuttable by provide 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

A review of the record reveals that additional development is 
warranted.  During his hearing, and at various times 
throughout the appeal, the veteran identified both private 
and VA treatment records pertinent to the issue on appeal.  
While records of treatment by the from the Boston, VA Medical 
Center (VAMC), dating from September 1992 to December 1994are 
of record, no attempt has been made at the RO to procure any 
later dated records, or any of the additionally identified 
records from other facilities.  These other sources of 
records include: Arbour Hospital in 1987; Beacon and Kent 
Hospital in October 1992; Boston City Hospital, apparently in 
1994 (?); Cambridge Hospital in November 1993; Heritage 
Hospital in 1992; San Diego Naval Hospital in 1981; and, the 
VA out-patient treatment clinics ("VA Causeway Street 
Clinic") in Boston, and Jamaica Plain, Massachusetts, as 
well as the National Center for PTSD.  Moreover, while the 
veteran submitted a copy of the notification of his June 1995 
Social Security Administration (SSA) award, the medical 
records underlying that determination have not been requested 
for association with his VA claims file.  All records 
identified that are not currently of record should be 
obtained and associated with the record.  

Additional development also is warranted with respect to the 
specific question of whether service connection for PTSD is 
warranted.  VA treatment records include specific references 
to a current diagnosis of PTSD. However, service connection 
for PTSD requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 3.304(f); See also, Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997); West v. Brown, 7 Vet. App. 70 (1994).

The evidence necessary to establish the occurrence of a 
recognizable in-service stressor to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Hayes v. Brown, 5 Vet.App. 60, 66 (1993); Doran v. 
Brown, 6 Vet.App. 283, 289 (1994).  If the VA determines that 
the veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the stressors 
occurrence and no further development or corroborative 
evidence is required-provided that such testimony is found 
to be "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 3.304(f) 
(1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines either that the veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records that 
corroborate his testimony or statements.  See Zarycki, 6 Vet. 
App. at 98.  

The veteran did not serve during a period of war, and records 
currently on file indicate that the veteran's duty assignment 
was with the Antarctic Development Squadron as an 
electrical/mechanical equipment repairman.  The veteran's 
reported in-service stressful experiences include the death 
of his mother and the mental and physical torture received 
while he was confined in the brig.  Because the veteran did 
not have combat service, the occurrence of the veteran's 
claimed stressful experiences must be corroborated. 

While the veteran gives a history of mental and physical 
abuse while physically restrained and confined to his 
companies brig, the service records submitted by him show 
that he was sent to the brig in December 1980 when he missed 
movement for deployment with his unit, and that while there, 
he was hospitalized for a drug induced psychosis, with 
notation of a history of drug abuse, and that his mother had 
died months earlier in May 1980.  The service records appear 
not to include any medical, administrative, or unit records 
regarding the veteran's confinement to the brig in December 
1980, or the circumstances of his general discharge effective 
in May 1981, although a hospital treatment record of December 
1980 is of record which refers to his punishment in the brig.  
Although it unclear whether additional service medical, 
personnel, unit, or administrative records can be located for 
use in the appeal, the RO should attempt to verify the 
veteran's claims by contact with the National Personnel 
Medical Records Center (NPRC), to request copies of the 
veteran's service personnel and any additional service 
medical records, and the United States Naval Historical 
Center (NHC), for copies of the veteran's unit records, deck 
logs, or ship station histories, or any other records 
regarding the veteran's confinement to the brig in December 
1980, or the circumstances of his general discharge effective 
in May 1981.  The veteran should also be advised of that he 
can submit information and statements from other individuals, 
particularly former service comrades, substantiating his 
claimed stressful experiences in service.

If, after obtaining additional information from the NPRC, the 
NHC, any other department or agency that is contacted by the 
RO, or the veteran, the occurrence of a noncombat-related 
stressor is corroborated, a VA psychiatrist should be given 
the opportunity to examine the veteran and determine whether 
any diagnosed PTSD is the result of any verified in-service 
stressor.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

In view of the above, this case is hereby REMANDED for the 
following:  

1.  After obtaining any necessary 
authorization(s), the RO should obtain 
and associate with the record all 
outstanding records of medical treatment 
from the veteran since service, to 
specifically include those identified in 
the body of this remand, i.e., from 
Arbour Hospital; Beacon and Kent 
Hospital; Boston City Hospital; Cambridge 
Hospital; Heritage Hospital; San Diego 
Naval Hospital; and, the National Center 
for PTSD.  Regardless of whether the 
veteran returns the requested 
authorizations, the RO should obtain and 
associated with the claims file all 
outstanding records of in- and out-
treatment at all identified VA 
facilities, i.e., the VA Medical Centers 
in Boston and Jamaica Plain, 
Massachusetts, to include the VA out-
patient treatment at "Causeway Street 
Clinic".  If any search for records 
yields negative results, that fact should 
clearly be documented in the claims file. 

2.  The RO should request, obtain and 
associate with the record copies of all 
medical records upon which the June 1995 
decision on the veteran's claim for SSA 
disability benefits was based.  

3.  The RO's efforts to corroborate the 
veteran's claimed stressful experiences 
should include, but is not limited to, 
requesting copies of any unit command 
chronologies or investigative reports 
from the Naval Historical Center, 
Building 57, Washington, D.C.  20374-
0517.  Copies of the veteran's service 
administrative, medical (any additional 
records not already of record), and 
personnel records, to include any 
investigative records regarding the 
confinement of the veteran in 
approximately December 1980, from the 
National Personnel Medical Records 
Center, 9700 Page Avenue, St. Louis, MO, 
63132.  The RO should also advise the 
veteran of the need to submit information 
and statements from individuals, 
preferably former service comrades, who 
can corroborate the occurrence of his 
claimed in-service stressful events.  

4.  If, and only if, the development 
requested in paragraphs 1 through 3 above 
yields information (a) verifying the 
occurrence of a claimed stressful in-
service experience, and/or (b) tending to 
show a relationship between an acquired 
psychiatric disorder other than PTSD and 
service, the veteran should undergo 
psychiatric examination in accordance 
with paragraph 5, below.  If, however, 
neither (a) nor (b) is met, then the RO 
should skip the development requested in 
paragraphs5 and 6 below, and proceed with 
the action directed in paragraph 7.  

5.  The veteran should undergo 
examination by a VA psychiatrist to 
determine the etiology of all current 
acquired psychiatric disability, to 
include PTSD, major depression, and 
alcohol and drug abuse/addiction.  All 
indicated tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
reported in detail.  The claims folder, 
along with a complete copy of this 
REMAND, must be provided to the examiner 
for review in connection with the claim.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
examiner should also offer an opinion as 
to the relationship, if any, between any 
other psychiatric disorder diagnosed and 
the veteran's active service.  The 
examiner's typewritten report must 
include all examination results, along 
with the complete rationale underlying 
all opinions expressed, citing, if 
necessary, to specific evidence in the 
record.  The report should be associated 
with the other evidence on file in the 
veteran's claims folder.

6.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. 

7.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, on 
the basis of all pertinent evidence of 
record (to include all that added to the 
record since the last supplemental 
statement of the case), and all pertinent 
legal authority. The RO should provide 
adequate reasons and basis for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

8.  If any benefit sought by the veteran 
continues to be denied, then he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to accomplish additional 
development and adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
(to include any supporting statements from his former service 
comrades) and/or argument while the case is in remand status.  
See Colon v. Brown, 9 Vet. App. 104, 108 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet.App. 109 (1995).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 








Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 9 -


